ALLOWANCE
Claims 1-12, 14-17, 19, and 20 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Collins (Reg. # 43,557) on July 15, 2021.

The application has been amended as follows: 

Please AMEND the following paragraphs in the Specification to:

[0023]	With the system in an interactive state, the system recognizes a predetermined number of captured gestures that imitate natural communications. Referring to FIGS. 1 and 16, a gesture such as raising a single finger from an occluded hand in a virtual interaction area captured by a camera 1616 at act 106 causes a message center 1618 to render a message at act 110 in response to recognition act 108, and the movement of the finger causes a message center 1618 to execute the message at acts 112 and 114. An execution of a message is intended to broadly encompass an  recognition results in another rendering and execution.

[0024]	It should be appreciated that unlike some systems, gesture recognition does not occur only in response to movements (e.g., a hand, finger, or body movement). Instead, there are static recognition events, such as unique hand-shape recognitions of an occluded hand and extended finger, for example, and dynamic hand-shape recognition events that results in the recognition of a movement, and/or the trajectory of the movement that results in an execution of the message. At both recognition events, feedback is provided. In response to a successful static recognition event, a message is rendered that may be executed by a gesture movement (e.g., a dynamic recognition event). In response to a successful dynamic recognition, a message execution occurs such as the execution of an action associated with the message (e.g., actuating a computer script, a program, a universal resource identifier, a jump link, a transmission of information and/or etc.).

[0025]	In some systems, only a fixed number of static and/or dynamic gestures are recognized; in other systems, a plurality of gestures is recognized. Some may be customized by a user. In the systems, feedback is provided to the user to confirm the correctness of a recognized interaction. The algorithms described herein (e.g., that are implemented via software instructions) are trained on a gesture vocabulary. The software may prevent or inhibit one or more predetermined actions or tasks from being carried out when the static and/or dynamic gestures are not recognized such as a gesture that is not part of the recognition lexicon. It may prevent a desired action if a raised finger from an occluded hand or the raising of a user’s quarter arm, is not recognized for example.

[0026]	To improve responsiveness, some optional functionality of the systems loads dynamic hand-shape recognition event software applications in the background before a successful dynamic hand-shape recognition events occur. In these systems, the systems begin to load the dynamic execution functionality when the execution of a static recognition event begins. If the static recognition event is unsuccessful or terminated, the system terminates the loading of the dynamic hand-shape recognition event software applications that renders the dynamic execution functionality and awaits the capture of another gesture. If the static recognition event is successful and a dynamic recognition event is completed, the functionality in the system completes the message execution with no delay. If the dynamic recognition event is terminated or not completed, the systems terminate or suspends the message execution until a successful dynamic hand-shape recognition event occurs.

[0028]	Each of the disclosed systems require only a single camera 1616. In alternate systems, two or more cameras 1616 (e.g., a multi-camera system) are used to improve the accuracy of the detections (e.g., the respective hand and/or body limb gesture detection), the respective hand and/or body limb recognition, and the measure of respective hand and/or body limb’s movement and/or trajectory. Hand-shape and/or body detection describes when the hand-shape and/or body-part is in the virtual interaction area of the camera’s view. The hand-shape and/or body-part recognition is based on how close the captured images are to the machine learned images. The learned images are processed by two or more algorithms such as the two or more machine learning algorithms described herein. Tracking describes the ability of the system to track the hand-shape and/or body-part’s movement from frame-to-frame through a localization recognition of activity, for example, such as a fine-grained action processed by one or more tracking algorithms.

[0030]	At the system level, the system receives raw video streams from single or multiple cameras 1616 that are processed by machine learning and tracking algorithms. In some applications, the detection resolves a complex series of events as the system processes many hand shapes, skin colors, and hand sizes under variable lighting conditions. In FIGS. 2-4, a useful gesture (i.e., a gesture that has a message or a recognition begins with a detected motion of the finger extension or movement of the extended finger from an occluded hand for the prescribed time period which is processed by an exemplary function such as, for example,
(x, y) = find_finger(image) 
Image: single frame captured by the camera (x, y): the coordinates of finger position 
Gesture → location → App
Once the location of the finger is determined, the distance between users and the system is measured from the static images captured from the camera 1616. Through these values, recognitions and tracking engines 1628 tracking occurs. Further, movement causes the system to execute the gesture-initiated messages. Execution or the level of execution may occur in response to a change in position, an association with a detected trajectory, a calculated speed (e.g., translated into a magnitude), and/or a detected direction of the movement (e.g., collectively referred to as the described 

[0036]	In addition to or in place of visual feedback, some systems provide non-visual feedback to confirm the recognition of a user’s input or progress toward the completion of a desired task or a deactivation of a state or task. The feedback may comprise physical feedback such as a tactile feedback conveyed to the user indirectly via vibrations conveyed through surrounding surfaces and/or an aural feedback rendered through audio interfaces 1614, audio amplifiers 1614, and loudspeakers 1610.

[0039]	Because the interaction space may include a number of users and/or participants in different postures (e.g., some may be standing, others may be sitting, etc.), some systems distinguish an intended user’s interaction from other user interactions (e.g., it filters them out) through filtering arm-gesture recognitions. For example, when a user fully extends her/his hand above her/his head as shown in FIG. 11, the system transitions from the stand-by state to the interactive state (as occurs during a detection), grants that user control of the system, and distinguishes that user’s useful gestures from other people’s gestures in the virtual interaction area. For example, the system may grant a moderator exclusive control of the system that is used during a panel discussion. In some systems, arm-gesture recognition causes the camera to zoom into and remain focused onto only that user (e.g., the moderator) as shown in FIG. 12, effectively blocking or filtering out others (e.g., the panelists) from controlling the system until control is released. It reduces the optical bandpass of the system (e.g., 

[0042]	Rather than relying on a single type of machine learning algorithm to detect and classify hand and appendage identification and movements, the disclosed systems also process the captured video images using a second (different) type of machine learning algorithm (different from the first) in parallel to improve the accuracy and speed of the system’s recognitions. In the system, a third classifier 1626 predicts bounding boxes enclosing a desired body and hand segments shown in the video images using dimensions and clusters as anchor boxes to predict hand-gesture and appendage-gesture recognition. The systems predict four coordinates for each bounding box (e.g., each hand-gesture and appendage-gesture tracked). Applying a linguistic regression, a predicted object score is generated. When a bounding box’s object score exceeds a predetermined threshold, a feature extraction is executed by a feature extractor processing the video images using successive 3 x 3 and 1 x 1 convolutional layers (e.g., fifty-three convolutional layers in an exemplary machine learning algorithm) until a predetermined mean-squared error is achieved. Each of the second-type of gesture classifiers 1626 are trained using full video images captured by 

Please AMEND claim 1 to:
1.	A computer implemented method of controlling an electronic device in an absence of a physical contact and a radio frequency communication with the electronic device, comprising:
detecting a user’s presence within a virtual detection range of [[a]] at least one camera while the electronic device is in a standby state; 
transitioning the electronic device to an interactive state when the user’s presence is detected and activating at least one raw video stream from the at least one camera; 
detecting presence of a user’s appendage within the virtual detection range of the at least one camera and using the at least one camera to extract an image of the user’s appendage from the at least one raw video stream;
comparing the image of the user’s appendage to a plurality of images stored in a memory of the electronic device, wherein a comparison results in an identification of a specific appendage from the plurality of images;
maintaining the device in an interactive state when the specific appendage is identified;
rendering an aide output on a display of the electronic device as a result of the detecting of the specific appendage, wherein the aide output identifies the specific appendage and at least one visual cue for a predefined gesture of a plurality of predefined gestures associated with the specific appendage;
detecting movement of the specific appendage within the at least one raw video stream by the at least one camera;
in response to the movement of the specific appendage, predicting a bounding region defined by four coordinates, the bounding box used to extract a trajectory path of the movement of the specific appendage;
generating an object score of the trajectory path of the specific appendage within the bounding region;
in response to determining that the object score exceeds a predetermined threshold, execute a plurality of convolutional layers until a predetermined error is reached;
when the predetermined error is reached, identify a specific gesture of the plurality of predefined gestures associated with the trajectory path of the specific appendage; 
rendering a message on the display of the electronic device as a result of the identification of the specific gesture; and
executing functionality associated with the message in response to the specific gesture.









Please AMEND claim 3 to:
3.	The computer implemented method of claim 2, where the one or more visual cues indicate a movement of the image along a trajectory within the virtual detection range that results in a gesture message association, a gesture-command association, a trajectory message association, and a trajectory-command associated and causes a transmitting of the message.
Please AMEND claim 9 to:
9.	The computer implemented method of claim 8, where the predetermined angle comprises a forty-five degree angle and where a moving of the portion of the user’s arm to a second position causes transmitting a third message different from the second message in response to detecting the movement of the portion of the user’s arm to the second position.

Please AMEND claim 10 to:
10.	An electronic device comprising;
a display;
a processor in communication with the display; and
a computer program stored in a non-transitory memory executed by the processor that causes actions to be carried out through instructions for:
detecting a user’s presence within a virtual detection range of [[a]] at least one camera while the electronic device is in a standby state;
transitioning the electronic device to an interactive state when the user’s presence is detected and activating at least one raw video stream from the at least one camera; 
detecting presence of a user’s appendage within the virtual detection range of the at least one camera and using the at least one camera to extract an image of the user’s appendage from the at least one raw video stream;
comparing the image of the user’s appendage to a plurality of images stored in the non-transitory memory of the electronic device, wherein a comparison results in an identification of a specific appendage from the plurality of images;
maintaining the device in an interactive state when the specific appendage is identified;
rendering an aide output on a display of the electronic device as a result of the detecting of the specific appendage, wherein the aide output identifies the specific appendage and at least one visual cue for a predefined gesture of a plurality of predefined gestures associated with the specific appendage;
detecting movement of the specific appendage within the at least one raw video stream by the at least one camera;
in response to the movement of the specific appendage, predicting a bounding region defined by four coordinates that is used to extract a trajectory path of the movement of the specific appendage;
generating an object score of the trajectory path of the specific appendage within the bounding region;
in response to determining that the object score exceeds a predetermined threshold, execute a plurality of convolutional layers until a predetermined error is reached;
when the predetermined error is reached, identify a specific gesture of the plurality of predefined gestures associated with the trajectory path of the specific appendage; 
rendering a message on the display of the electronic device as a result of the identification of the specific gesture; and
executing functionality associated with the message in response to the specific gesture.








Please AMEND claim 11 to:
11.	The electronic device of claim 10, where the rendering of the message occurs as a result of an extended finger moving along a predetermined trajectory.

Please AMEND claim 12 to:
12.	








The electronic device of claim 10, further comprising instructions for inhibiting a task to be executed in response to the detection of a second gesture when the trajectory path of the second gesture does not correspond to any of the plurality of predefined gestures .

Please CANCEL claim 13.

Please AMEND claim 14 to:
14.	The electronic device of claim 12, further comprising instructions prevent  tasks from being executed  in response to the detection of the second gesture that does not correspond to a movement of a portion of a user’s arm.

Please AMEND claim 16 to:
16.	The electronic device of claim 10, further comprising instructions that execute  frame-to-frame comparisons to images that track the movement of an extended finger.

Please AMEND claim 17 to:
17.	The electronic device of claim 10, further comprising instructions that detect the presence of an extended finger by causing a three-dimension triangulation.
AMEND claim 19 to:
19.	The electronic device of claim 10, further comprising instructions that cause a transmitting of the message in response to a detecting of an arm-gesture.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1 and 10, the prior art of record broadly discloses gesture libraries/databases to compare camera-captured gestures to find a match for executing the command associated with said captured gesture(s). This includes various motions of a user’s hand, finger, etc. However, the prior art of record does not explicitly separate the identification of the appendage to a subsequent identification of a specific gesture associated with a specific appendage while scoring the trajectory path and approaching a predetermined error using convolutional layers. This allows for a specific way for the gesture to be identified, allowing for highly specific gestures associated with specific appendages.
It is for at least these reasons that the claim language, in the order and structure as written, define patentability over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Nicholas Klicos/
Primary Examiner, Art Unit 2142